DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 4) (claims 1-8, 17-23) in the reply filed on 01/06/2022 is acknowledged.

Drawings
Figure 2 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 17-21 are rejected under 35 U.S.C. 103 as being obvious over Applicant Admitted Prior Art (AAPA) in view of Manor et al (US 2002/0031899 A1).

Regarding claims 1, 17: AAPA teaches in Fig. 2 about a method of separating integrated circuit dies from a wafer, comprising:
making three cutting passes with a laser along a first die street of an integrated circuit die, the first die street extending along a first axis on the wafer (the passes 1,2, 3 as the claim language does not say only three therefore Fig. 2 encompasses three cutting passes and also the disclosure does not say any criticality that the passes cannot more than three only); and
making three cutting passes with the laser along a second die street of the integrated circuit die, the second die street extending along a second axis on the wafer that is generally perpendicular to the first axis (the passes 5, 6, 7 as the claim language does not say only three therefore Fig. 2 encompasses three cutting passes and also the disclosure does not say any criticality that the passes cannot more than three only),
wherein the three cutting passes along the first die street are alternatingly made with the three cutting passes along the second die street, to thereby fully separate the integrated circuit die from the wafer along the first and second axes (AAPA, [0003], [0020]).



Manor teaches in Fig. 4B and [0045] wherein the three cutting passes along the first die street are alternatingly made with the three cutting passes along the second die street.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to alternate cutting passes along die streets with routine experiment and optimization in order to avoid crack formation according to the teaching of Manor ([0046]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claims 2, 18: AAPA teaches in Fig. 2 wherein the three cutting passes along the first die street are made in the same direction along the first axis.

Regarding claims 3, 19: AAPA teaches in Fig. 2-6 wherein each of the three cutting passes along the first die street are made from an upper edge to a lower edge of the integrated circuit die.

Regarding claims 4, 20: AAPA teaches in Fig. 2 wherein the three cutting passes along the second die street are made in the same direction along the second axis.

Regarding claims 5, 21: AAPA teaches in Fig. 2-6 wherein each of the three cutting passes along the second die street are made from a left edge to a right edge of the integrated circuit die.

Claims 6-8, 22-23 are rejected under 35 U.S.C. 103 as being obvious over Applicant Admitted Prior Art (AAPA) in view of Manor et al (US 2002/0031899 A1) and further in view of Tsai et al. (US PGPUB 2020/0006176 A1)

Regarding claims 6, 22: AAPA in view of Manor does not explicitly talk about wherein making the three cutting passes with the laser along the first and second die streets on the wafer includes cutting with the laser at a power of approximately 5.5 watts.

Tsai teaches in [0055] cutting depth/thickness can be controlled by laser power.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization in order to control thickness/depth of the cut according to the teaching of Tsai ([0055]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).



Regarding claims 7, 23: AAPA in view of Manor does not explicitly talk about wherein processing of the wafer to separate all integrated circuit dies on the wafer takes approximately 12 minutes.

Tsai teaches in [0055] process time of the laser cutting process depends on cutting depth/thickness. 
Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization in order to control thickness/depth of the cut according to the teaching of Tsai ([0055]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 8: AAPA in view of Manor does not explicitly talk about wherein delamination defects in the separated integrated circuit die are reduced by approximately 90%.

Tsai teaches in [0055] process time of the laser cutting process depends on cutting depth/thickness and cutting depth/thickness can be controlled by laser power. Manor also teaches in [0046] to avoid crack formation by altering cutting passes.


In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897